internal_revenue_service number release date index number ------------------------ ------------------- ---------------------------- ----------------- ---------------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-105827-07 date date ------------------------------------------------ ------------------------------ legend distributing ----------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- holdco ------------------------------------------------------------------------------ ----------------------------------------------------------------------------------- controlled ------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- sponsor c-sub1 ------------------------------------------------------------------------------ ----------------------------------------------------------------------------------- c-sub2 ------------------------------------------------------------------------------ ----------------------------------------------------------------------------------- c-sub3 ------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- c-sub4 -------------------------------------- --------------------------------------------- ------------------------------------------------- -------------------------------------------------- ------------------------------------------------------- --------------------------------------------------------------- --------------------------------------- ---------------------------------------------- --------------------------------------------------- ---------------------------------------------------- plr-105827-07 ------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- d-sub1 ------------------------------------------------------------------------------ ----------------------------------------------------------------------------------- d-sub2 ------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- d-sub3 ------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------- business a business b-1 ------------------------------------------------------------------------------------------------------------------ business b-2 ------------------------------------------------------------------ business c ------------------------------------------------------------------------------------------------------------- a b c d e f g h i --------------------------------- --------------------------------- --------------------------------- --------------------------------- --------------------------------- --------------- -------------- -------------- -- --------------------------------------------------------------- --------------------------------------------------------------- -- ---- ------------- ----------------- ----------------- plr-105827-07 j k date a date b date c date d state x state y dear ------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction described below the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information and representations may be required as part of the audit process -------------------------- ------------- ---------- moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 facts distributing is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return the distributing group the majority of the stock of distributing is owned by various funds managed by sponsor distributing plr-105827-07 through its subsidiaries engages in business a business b-1 business b-2 and business c distributing is a holding_company that owns all of the outstanding_stock of holdco holdco is a holding_company that owns all of the outstanding_stock of several subsidiaries including c-sub1 c-sub2 d-sub1 and d-sub2 c-sub1 owns all of the outstanding_stock of c-sub3 and c-sub4 d-sub2 is a holding_company that owns all of the outstanding_stock of d-sub3 distributing has outstanding approximately dollar_figurea of junior debt to unrelated lenders the junior debt holdco has outstanding approximately dollar_figureb of senior debt to unrelated lenders the senior debt and approximately dollar_figurec of publicly traded senior subordinated notes the notes none of distributing’s or holdco’s borrowings were incurred in anticipation of the proposed transaction c-sub1 is a party to certain contracts in and is the obligor on various liabilities of business b-1 c-sub2 has employees associated with business b-1 c-sub3 and c- sub4 are directly engaged in business b-1 d-sub1 is engaged in business a directly and through its subsidiaries d-sub3 is engaged in business b-2 on date a the distributing group disposed of a majority of the units engaged in business b-2 and business c the taxpayer has submitted financial information indicating that business b-1 as conducted by c-sub3 and business a as conducted by d-sub1 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing’s management has determined that the separation of business b-1 from business a business b-2 and business c will serve a number of corporate business purposes as described below proposed transactions through the following transactions collectively the proposed transaction distributing proposes to separate business b-1 from business a business b-2 and business c i holdco will form controlled to facilitate the business objectives to be achieved by separating business b-1 from businesses a b-2 and c in an efficient and cost effective manner plr-105827-07 ii intercompany accounts between i any distributing group member that will be owned directly or indirectly by controlled after the proposed transaction and ii distributing holdco or any distributing group member that will be owned directly or indirectly by distributing after the proposed transaction will be settled a series of transactions will occur that will culminate in c-sub1’s distributing to holdco applicable intercompany receivables and holdco’s assuming applicable intercompany payables iii holdco will merge with and into distributing with distributing surviving the holdco merger in the holdco merger distributing will succeed to holdco’s assets and liabilities including the senior debt and the notes and intercompany notes between distributing and holdco will be cancelled by operation of law iv distributing will borrow approximately dollar_figured from third parties a portion of which will be on a senior basis and a portion of which will be subordinated controlled will borrow approximately dollar_figuree from third parties on a senior basis v vi distributing will transfer the stock of c-sub1 and c-sub2 to controlled in exchange for additional controlled stock senior subordinated controlled debt securities the controlled securities with a principal_amount of approximately dollar_figuref and cash of approximately dollar_figureg an amount not in excess of distributing’s basis in its c-sub1 stock and c-sub2 stock the contribution vii distributing will repay or satisfy all or a portion of its senior debt using all or a portion of the cash received from controlled in step vi distributing will use the remaining portion of such cash if any to repay a portion of its junior debt and or to repay a portion of the notes in step x below distributing also will use a portion of its cash on hand and cash borrowed in step iv to repay or satisfy any remaining amount of distributing’s senior debt its pre-existing junior debt and certain additional liabilities including transaction expenses viii distributing will distribute cash of approximately dollar_figureh pro_rata to its shareholders with respect to their distributing stock the cash distribution ix distributing will distribute all of the controlled stock pro_rata to its shareholders with respect to their distributing stock the distribution x distributing will exchange all of the controlled securities received in step vi and a portion of the cash that it borrowed in step iv and or cash received from controlled in step vi for the notes the debt exchange the debt exchange is intended to be conducted as a direct exchange between distributing and the holders of the distributing notes however it may be necessary or plr-105827-07 appropriate to accomplish the debt exchange through intermediation by a financial_institution the financial_institution in such case the aggregate value of the notes delivered by financial_institution and of the controlled securities delivered by distributing will be determined on a date the valuation_date specified in an exchange_agreement the exchange_agreement the exchange_agreement will be entered into no sooner than i days after financial_institution acquires the distributing notes in the marketplace and at least j days prior to the valuation_date under the terms of the exchange_agreement financial_institution will represent that i the debt delivered to distributing in the debt exchange was acquired by financial_institution for its own account ii no such debt was acquired by financial_institution within k days of the valuation_date iii to the knowledge of financial_institution without independent inquiry all such debt was acquired by financial_institution from third parties sellers and other than as a dealer prior to sales to third parties not from distributing or any affiliate of distributing and iv at or prior to the time of the original issuance of such debt there was no arrangement or understanding between financial_institution and any seller that acquired such debt in connection with its original issuance from financial_institution as dealer or otherwise that the seller would sell the debt to financial_institution under the terms of the exchange_agreement distributing will represent that neither it nor any of its affiliates sold any debt delivered to distributing in the debt exchange to financial_institution other than as a dealer financial_institution will sell to third parties pursuant to a public or private offering any controlled securities received from distributing in conjunction with the transactions described above distributing and controlled will enter into agreements relating to the separation of the businesses and certain continuing transactions between the companies including transitional administrative and other service agreements for a period not to exceed two years a tax_sharing_agreement and possibly a consulting agreement collectively the transition agreements distributing has outstanding certain compensatory stock_options restricted shares of stock and deferred share arrangements collectively the equity-based interests on distributing stock it is anticipated that the terms of the outstanding equity-based interests may be adjusted and that some or all of the equity-based interests on distributing stock will be converted into outstanding distributing stock prior to the distribution or converted into equity-based interests on controlled stock in connection with the distribution the modifications representations the holdco merger the following representations are made with respect to the holdco merger plr-105827-07 a b distributing and holdco will adopt a plan_of_liquidation by merger the plan of merger and the holdco merger will occur pursuant to such plan distributing on the date of adoption of the plan of merger and at all times until the effective date of the merger will be the owner of at least percent of the total combined voting power of all classes of holdco stock entitled to vote and the owner of at least percent of the total value of all classes of holdco stock excluding nonvoting_stock if any that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 c no shares of holdco stock will have been redeemed during the three years preceding the adoption of the plan of merger of holdco d by operation of law all transfers from holdco to distributing pursuant to the plan of merger will occur on the effective date of the merger e all of the stock of holdco will be redeemed and cancelled and holdco will cease to exist for federal_income_tax purposes at the effective time of the merger holdco will retain no assets following the merger f g other than holdco’s acquisition of the stock of c-sub1 on date b when it formed c-sub1 and the formation of other subsidiaries in the ordinary course holdco will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of merger h except as described above in step vi of the proposed transaction the holdco merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of holdco if persons holding directly or indirectly more than percent in value of the holdco stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 i prior to adoption of the plan of merger no assets of holdco will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business ii transactions occurring more than three years prior to adoption of the plan of merger iii a dividend paid_by holdco to distributing on date c which was unrelated to the proposed transaction and iv if the consummation of the distribution is significantly delayed the possible plr-105827-07 payment of a dividend if any to distributing to fund a distribution to distributing’s shareholders holdco will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of holdco will exceed its liabilities both at the date of the adoption of the plan of merger and immediately before the merger other than in connection with the formation of subsidiaries in the ordinary course no assets of holdco have been or will be disposed of by either holdco or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to the adoption of the plan of merger the disposition on date a of units engaged in business b-2 and business c and transfers occurring as part of the proposed transaction m there is no intercorporate debt existing between distributing and holdco other than indebtedness created in the ordinary course of business and certain intercorporate debt owed by distributing to holdco not created in connection with the holdco merger and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of the adoption of the plan of merger distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code o the merger is being effected pursuant to the laws of state x and state y and will qualify as a statutory merger under applicable state law pursuant to the plan of merger by operation of law the following will occur simultaneously i all of the assets and liabilities of holdco except to the extent satisfied or discharged in the transaction will become assets and liabilities of distributing and ii holdco will cease its separate legal existence p distributing has no plan or intention to sell or otherwise dispose_of any of the assets of holdco acquired in the merger except for dispositions made in the ordinary course of business and as described above the distribution of business b-1 and the cash distribution the liabilities of holdco assumed within the meaning of sec_357 by distributing and the liabilities to which the transferred assets of holdco are subject were incurred by holdco in the ordinary course of the distributing group’s business j k l n q plr-105827-07 r following the holdco merger distributing will continue the historic_business of holdco or use a significant portion of holdco’s historic_business_assets in a business either directly or through one or more members of distributing's qualified_group within the meaning of sec_1_368-1 s distributing and holdco will pay their respective expenses if any incurred in connection with the transaction t v no two parties to the holdco merger are investment companies as defined in sec_368 and iv u holdco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the fair_market_value of the assets of holdco transferred to distributing will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by distributing plus the amount of the liabilities if any to which the transferred assets are subject w no intercorporate indebtedness exists or will exist between distributing and holdco that was issued acquired or will be settled at a discount x at least percent of the proprietary interest in holdco will be preserved within the meaning of sec_1_368-1 by reason of an exchange of holdco stock held by distributing for a direct interest in the holdco enterprise y no distributing stock will be issued so distributing has no plan or intention to z reacquire any of its stock issued in the merger of holdco into distributing the fair_market_value of the assets of distributing will exceed the amount of its liabilities immediately_after_the_exchange aa all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed holdco merger have been fully disclosed the distribution the following representations are made with respect to the distribution a other than the controlled securities to be held by distributing prior to their distribution to distributing’s creditors in the debt exchange the indebtedness if any owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities plr-105827-07 b the total fair_market_value of the assets transferred to controlled by distributing in the contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange c the total fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the aggregate adjusted_basis of the transferred assets d the total adjusted bases of the assets transferred to controlled by distributing in the contribution will equal or exceed the sum of i the total liabilities if any assumed within the meaning of sec_357 by controlled and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization e with the possible exception of the issuance of controlled shares pursuant to adjustments to distributing’s existing stock_options restricted_stock or deferred share arrangements no part of the controlled shares to be distributed in the distribution or cash to be distributed in the cash distribution by distributing to its shareholders is being received by any of distributing’s shareholders as a creditor employee or in any capacity other than that of a shareholder of distributing no part of the controlled securities to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing g the liabilities assumed if any as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing and controlled will treat all members of their respective separate affiliated groups as defined in sec_355 hereinafter sags as one corporation f h plr-105827-07 i d-sub1 will be a member of distributing’s sag c-sub3 will be a member of controlled’s sag j k l the five years of financial information submitted on behalf of d-sub1 is representative of d-sub1’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of c-sub3 is representative of c-sub3’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted the distribution of the stock and securities of controlled is carried out for the following corporate business purposes i to allow the management of the business a and business b-1 segments to focus on each separate business ii to facilitate the acquisition by controlled of corporations engaged in business b-1 and by distributing of corporations engaged in business a iii to reduce the conflicting interests in business a and business b-1 and iv to provide compensation to the management and executive ranks of employees that relates solely to the management and executives in each separate business segment the distribution of the stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes m following the distribution d-sub1 and c-sub3 will each continue the active n conduct of its business independently and with its separate employees the proposed transaction is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both o other than the retirement of the senior debt the notes and the junior debt as described above as part of the proposed transaction distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution p plr-105827-07 q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution r t the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation s except for the controlled securities which will be transferred in the debt exchange no intercorporate debt will exist between distributing and controlled at the time of the distribution and no intercorporate debt will exist between distributing and controlled subsequent to the distribution except as may arise in the ordinary course of business or with respect to payments pursuant to any continuing transactions between distributing and controlled or the tax separation agreement the controlled securities will constitute securities for purposes of sec_355 and sec_361 u payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length in addition certain administrative and similar services will be performed by distributing for controlled during a transitional period at cost-based pricing although no final decisions have yet been made it is anticipated that there will be some overlap of membership on distributing’s and controlled’s board_of directors and that an individual who will be controlled’s chief_executive_officer will provide management advice to distributing as a consultant v no two parties to the distribution are investment companies as defined in sec_368 and iv immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 in effect w plr-105827-07 before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore distributing's excess_loss_account if any with respect to controlled will be taken into account as required by the applicable excess_loss_account regulations see sec_1_1502-19 x distributing and controlled and their respective shareholders will each pay their y z own expenses if any incurred in connection with the distribution the payment of cash in lieu of fractional shares if any of controlled stock will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash consideration that will be paid in connection with the distribution in lieu of fractional shares of controlled stock is not intended to exceed one percent of the total consideration that will be distributed to holders of distributing stock in the distribution any fractional share interests will be aggregated and it is intended that no distributing shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of controlled stock immediately after the distribution as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 aa the sum of a the aggregate amount of distributing senior debt junior debt and notes retired with cash received from controlled and b the aggregate amount of distributing notes exchanged for the controlled securities in the debt exchange will not exceed the weighted quarterly average of the combined distributing and holdco debt owed to unrelated third parties for the 12-month_period ending upon the close of business on date d the last full business_day before the date on which distributing's board_of directors authorized distributing to pursue actively the distribution of business b-1 rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the holdco merger no gain_or_loss will be recognized by distributing in the holdco merger no gain_or_loss will be recognized by holdco in the holdco merger plr-105827-07 the basis of each asset received by distributing in the holdco merger will equal the basis of that asset in the hands of holdco immediately before the holdco merger the holding_period of each asset received by distributing in the holdco merger will include the period during which that asset was held by holdco distributing will succeed to and take into account those attributes of holdco described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder sec_381 and sec_1_381_a_-1 based solely on the information submitted and the representations set forth above we rule as follows with respect to the contribution the distribution the cash distribution and the debt exchange the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 to the extent that the cash received by distributing in the contribution does not exceed the aggregate adjusted_basis of the property transferred to controlled in the contribution reduced by any liabilities assumed by controlled no gain_or_loss will be recognized by distributing in connection with the contribution sec_357 and sec_361 and b no gain_or_loss will be recognized by controlled upon the contribution in exchange for controlled stock sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing in connection with the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on their receipt solely of controlled stock in the distribution sec_355 plr-105827-07 the cash distribution will be treated as a distribution to the distributing shareholders to which sec_301 applies sec_356 and sec_1_356-2 a distributing shareholder who receives cash in lieu of a fractional share if any of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined below in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share of stock is held as a capital_asset on the date of the distribution sec_1221 and sec_1222 each distributing shareholder's basis in a share of distributing stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing stock with respect to which the distribution is made and the share or shares of controlled stock or allocable portions thereof received with respect to the share of distributing stock in proportion to their fair market values if one share of controlled stock is received in respect of more than one share of distributing stock the basis of each share of distributing stock must be allocated to the shares of controlled stock received in a manner that reflects that to the extent possible a share of controlled stock is received in respect of shares of distributing stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock the shareholder may designate which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock provided the designation is consistent with the terms of the distribution the holding_period of the controlled stock received by a distributing shareholder including any fractional share interest to which the shareholder may be entitled in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset in the hands of the distributing shareholder on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 after taking into account the decrease resulting from the cash distribution provided that the controlled securities received in the contribution are transferred by distributing on the date of the distribution or shortly thereafter in connection with the debt exchange i any income gain deduction or loss plr-105827-07 recognized by distributing on the deemed satisfaction of the controlled securities described in sec_1_1502-13 immediately prior to the distribution the deemed satisfaction will be redetermined to be excluded from distributing’s gross_income sec_1_1502-13 and c except to the extent of any such income gain_or_loss equal to an offsetting amount of income gain deduction or loss taken into account by controlled from the deemed satisfaction attributable to any difference between the adjusted_issue_price and fair_market_value of the controlled securities at the time of the deemed satisfaction and ii distributing’s basis in its controlled stock will not be reduced as a result of the deemed satisfaction except to the extent controlled takes into account any deduction from the deemed satisfaction eg repurchase premium attributable to any difference between the adjusted_issue_price and fair_market_value of the controlled securities at the time of the deemed satisfaction no gain_or_loss will be recognized by distributing on the distribution of the controlled securities in the debt exchange sec_361 to the extent permitted or required under general tax principles distributing will recognize any i deductions attributable to the fact that the notes may be redeemed at a premium ii income attributable to the fact that the notes may be redeemed at a discount and iii deductions related to costs associated with the redemption of the notes caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether the spin-off satisfies the business_purpose requirement of sec_1_355-2 ii whether the spin-off is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 iii whether the spin-off is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 iv the federal_income_tax consequences of the settlement of intercompany accounts between distributing group members and the distribution to and plr-105827-07 assumption by holdco of the intercompany accounts as described in step ii of the proposed transaction v the federal_income_tax consequences of the cancellation of the intercompany notes between distributing and holdco as described in step iii of the proposed transaction vi whether the controlled securities described above in step vi will qualify as securities under sec_361 vii the federal_income_tax consequences of any payments made in connection with the transition agreements viii the federal_income_tax consequences of the modifications of the equity-based interests and ix the federal_income_tax consequences of the possible payment of a dividend to distributing to fund a distribution to distributing’s shareholders as described in representation i with respect to the holdco merger procedural statements this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter will be sent to the representatives named therein sincerely ___________________________ frances kelly assistant to the branch chief branch office of associate chief_counsel corporate
